DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  following features must be shown or the feature(s) canceled from the claim(s):
“a first cylindrical portion having female threads” (Claim 1 Line 23)
“a second cylindrical portion having female threads” (Claim 1 Line 28)
In particular, the specification states that the first and second cylindrical portions have female threads, but as depicted in the drawings, the inner diameter of the cylindrical portions is larger than the inner diameter of polygonal portion (see Fig. 16) and only the polygonal portions appear to have female threads (see Fig. 23). Please verify if the female threads should be on the polygonal portion, the cylindrical portion, or both.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205) and Chia-Jung Wang (US 2007/0214902).
Regarding Claim 1, Ikegami discloses a linear drive device (see Fig. 1) comprising: 
A motor (37).
A lead screw (26) that rotates around an axis integrally with an output shaft of the motor (see Fig. 1, showing that the motor and the lead screw are coaxial, and accordingly an output shaft of the motor would be coaxial with the lead screw). 
A nut mechanism (25) that constitutes a feed screw mechanism (24) together with the lead screw (see Fig. 1). 
A guide shaft (23) that extends parallel to the lead screw (see Fig. 1). 
A movable member (16) that is movably supported by the guide shaft (see Fig. 1) and driven in an axial direction of the lead screw by the motor via the nut mechanism (see Fig. 1, showing that axial movement of the lead nut due to the rotation of the lead screw by the motor will result in axial movement of the movable member along the guide shaft). 
A bracket (see Fig. 1, showing a “U” shaped bracket having bearings 38 and 39, and holding the lead screw device and guide shaft) that includes a first plate portion fixed to an output side end surface of a casing of the motor located on the lead screw side (see Fig. 1, showing as the figure is oriented a vertical first plate abutting the motor casing toward the right side of the figure), a second plate portion facing the first plate portion on a distal end side of the lead screw (see Fig. 1, showing as the figure is oriented a vertical second plate toward the left side of the figure), and a third plate portion connecting the first plate portion to the second plate portion (see Fig. 1, showing a bottom horizontal third plate), and a bearing (38) rotatably supporting the distal end side of the lead screw being held on the second plate portion (see Fig. 1). 
Ikegami does not disclose that the nut mechanism has a first nut portion and a second nut portion, where the second nut portion is relatively moveable in the axial direction with respect to the movable member and that the first not portion is not relatively movable in an axial direction of the lead screw with respect to the movable member.
However, Schroeder, which is directed to a similar linear drive device (see Fig. 11), having a motor (211) with an output shaft (215) that is coaxial with a lead screw (212) (see Fig. 11), a nut mechanism 244, 245), a linear guide (202), a movable member (204). Wherein the nut mechanism includes a first nut portion (244) that is not relatively movable in an axial direction of the lead screw with respect to the movable member (see Fig. 12, showing that first nut portion is blocked in the axial direction by sides of element 238), a second nut portion (245) that is relatively movable in the axial direction with respect to the movable member toward the first plate portion side from the first nut portion (see Fig. 12; see also Col. 8 Lines 48-65, teaching that the second nut portion can axially move, and as shown in Fig. 11, this is in a direction toward the first plate), and a first spring (247) that biases the second nut portion in the axial direction (see Fig. 12). 
Wherein the first spring is a coil spring (see Fig. 12) in which the lead screw passes through an inner side thereof (see Fig. 12).
The first nut portion includes a cylindrical portion having female threads meshing with the lead screw formed on an inner circumferential surface (see Schroeder Fig. 12, showing that the lead screw is cylindrical and that the lead screw passes through the first nut portion, further the Examiner notes that being a “nut” by definition would require the second nut portion to be internally threaded), and a rectangular flange portion formed at an end portion of the cylindrical portion on the side opposite to the coil spring (see Schroeder Fig. 12 showing that the outer surface of the second nut portion is rectangular in shape, and that this profile extends to the end of the second nut portion that is opposite the coil spring). 
The second nut portion includes a second cylindrical portion having female threads meshing with the lead screw formed on an inner circumferential surface (see Schroeder Fig. 12, showing that the lead screw is cylindrical and that the lead screw passes through the second nut portion further the Examiner notes that being a “nut” by definition would require the second nut portion to be internally threaded, accordingly the inner portion of the nut is considered to be “a cylindrical portion having female threads”), and a second flange portion having a substantially polygonal shape (see Fig. 12) formed at an end portion of the second cylindrical portion on the side opposite to the coil spring (see Schroeder Fig. 12 showing that the outer surface of the second nut portion is rectangular in shape, and that this profile extends to the end of the second nut portion that is opposite the coil spring) such that the second flange portion protrudes from the second cylindrical portion (see Fig. 12, showing that the flange protrudes radially outward from the inner threaded second cylindrical portion; note that “protrude” is a broad term defined as “to jut out from the surrounding surface”).
The second flange portion receives a first end portion of the first spring (see Schroeder Fig. 12, showing that the coil spring abuts against the left side of the square profile as the figure is oriented).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single piece nut in the linear drive device disclosed by Ikegami with the two piece anti-backlash nut taught in Schroeder to provide smoother operation of the linear drive device by eliminating backlash between the nut mechanism and the lead screw (see Schroeder Col. 8 Lines 63-65).
While the Combination does not explicitly suggest that the second nut portion is disposed between the motor and the first nut portion, the Examiner notes that nonetheless the modification of swapping the first and second nut portions to arrive at this configuration would be obvious to one having ordinary skill in the art. Since, the length and cross-section of the receiving slots for the first and second nuts are the same (see Schroeder Fig. 12, showing that the two nuts have substantially the same with and the same cross-section; see also Schroeder Col. 8 Line 66-Col. 9 Line 2, teaching that the nuts have the same cross-section) with the sliding motion of the second nut portion being due to the second nut portion having a shorter axial length, both slots would be capable of holding either the first or second nut portions (i.e. the structure as taught is capable of flipping which nut portion is axially fixed and which nut portion can slide). Further, changing which nut portion is closest to the motor would be a matter of design choice, since swapping the first and second nut portions would not have modified operation of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the axial positions of the first and second nut portions of the linear drive device suggested by the Combination such that the second nut portion is disposed between the motor and the first nut portion to simply rearrange the location of the first and second nut portions in the moveable member as a matter of design choice, without modifying the operation of the device.1
However, in the interest of compact prosecution, the Examiner provides the reference Wang, which is similarly directed to improvements in anti-backlash two piece nuts, which teaches providing a lead screw (53), a first nut portion (17), a second nut portion (20), a motor (51), wherein in the axial direction of the lead screw (see Figs. 3 and 4), the second nut portion is disposed between the motor and the first nut portion (see Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the axial positions of the first and second nut portions of the linear drive device suggested by the Combination with the second nut portion disposed between the motor and the first nut portion as taught in Wang to simply rearrange the location of the first and second nut portions in the moveable member as a matter of design choice, without modifying the operation of the device (see MPEP 2144.04 (C) in footnote 1).
Regarding Claim 2, Ikegami further discloses the linear drive device according to claim 1, wherein the lead screw and the guide shaft are disposed at positions overlapping in a vertical direction (see Figs. 1 and 2).
Regarding Claim 3, Ikegami further discloses the linear drive device according to claim 2, wherein a mounting portion (14) of a driven member (6) is provided in the movable member (see Fig. 1), and a center of the mounting portion overlaps the lead screw and the guide shaft in a vertical direction (see Figs. 1 and 2).
Regarding Claim 4, Ikegami further discloses the linear drive device according to claim 3, wherein the movable member is formed with plane symmetry with respect to a virtual plane defined by a central axis of the lead screw and a central axis of the guide shaft (see Figs. 3 and 4, showing that the movable member is generally a cylindrical shape that is symmetrical along the virtual plane, i.e. the portion above the shaft and the portion below the shaft as Fig. 4 is oriented).
	Regarding Claim 11, the Combination further suggests the linear drive device according to claim 1, wherein the second flange portion has a substantially rectangular shape (see Fig. 12).
	Regarding Claim 15, the Combination further suggests the linear drive device according to claim 1, where the first flange portion has a substantially rectangular shape (see Fig. 12).
The movable member includes a support plate portion (see Schroeder Fig. 12, showing a support plate that prevents the first nut portion from moving axially in the right direction as the figure is oriented) that is interposed between the coil spring and the first flange portion of the first nut portion (see Schroeder Fig. 12) and against which a second end portion of the coil spring on the first nut portion side and a surface of the first nut portion on the coil spring side of the first flange portion abut (see Schroeder Fig. 12, showing that the surface of the first nut portion directly abuts the support plate member, and the coil spring second side abuts the support member at least indirectly through the first nut portion).
A notch-like opening portion directed to an open end in a direction perpendicular to the axial direction is formed in the support plate portion (see Schroeder Fig. 12). 
The first cylindrical portion of the first nut portion is located on an inner side of the opening portion (see Schroeder Fig. 12, since the entire not fits within the opening the, cylindrical portion of the nut, which is the interior threaded portion of the nut will also be located on an inner side of the opening portion).
An inner circumferential surface located on the side opposite to the open end side of the opening portion is a circular arc surface (see Schroeder Fig. 12, showing that for each nut portion there are four such arc shaped portions, that end down through the opening and accordingly would exist at the side opposite the opening portion) that is bent along an outer circumferential surface of the first cylindrical portion of the first nut portion and abuts against the cylindrical portion of the first nut portion (see Schroeder Fig. 12, showing that the circular arc surface bends along the outer surface of the circumferential surface of the cylindrical portion of the first nut portion, which would be also the square shaped flange portion, and this circular portion abuts the first nut portion through the straight portion connecting two such circular arc surfaces).
	Regarding Claim 16, the Combination further suggests the linear drive device according to claim 15, wherein a mark that aligns an angular position of the first nut portion and the second nut portion is provided in each of the first nut portion and the second nut portion (see Schroeder Fig. 12, showing that the outer portion of the first and second nut portions are square shaped, and accordingly at least one of the edges of each respective nut could serve as a mark that is used to set an angular position of the nut portions with respect to the moving member).
	Regarding Claim 17, the Combination further suggests the linear drive device according to claim 16, wherein the mark is located on the side to which the open end is directed in each of the first nut portion and the second nut portion (see Schroeder Fig. 12, showing for example one of the corners for each nut portion that serves as the mark is located at the opening, such as the corner closest to the guide shaft).
Regarding Claim 18, the Combination further suggests the linear drive device according to claim 16, wherein the mark is a projecting ridge (see Schroeder Fig. 12, showing that the mark is in the form of a corner, and accordingly is considered to be a projecting ridge).
Regarding Claim 19, Ikegami further discloses the linear drive device according to claim 1, wherein a first shaft hole into which the guide shaft is fitted is formed in the first plate portion (see Fig. 1, showing that the guide shaft enter a portion of the first plate portion, and accordingly a first shaft hole is disclosed).
A second shaft hole into which the guide shaft is fitted is formed in the second plate portion (see Fig. 1, showing the guide shaft enters a portion of the second plate portion, and accordingly a second shaft hole is discovered).
The guide shaft is pressed into one shaft hole of the first shaft hole and the second shaft hole (see MPEP 21132, see also Fig. 1, showing that guide shaft touches both the first and second shaft holes both axially and circumferentially, and accordingly is considered to be “pressed into”) an inner diameter of the other shaft hole being greater than an outer diameter of the guide shaft (the Examiner notes this necessarily flows from the “press fit” requirement). 
A portion of the guide shaft in the circumferential direction abuts against an inner circumferential surface of the other shaft hole (see Fig. 1, showing the bottom surface of the shaft hole), and another portion in the circumferential direction abuts against a partial overhanging portion of the inner circumferential surface of the other shaft hole (see Fig. 1, showing that both of the shaft holes are a partial hole, and that the top portion overhangs the bottom portion of the hole, and accordingly the top portion of the guide shaft abuts the overhanging portion).
Schroeder further teaches it is known to “press fit” a cylindrical shaft into a mounting hole, instead of using fasteners (see Col. 7 Lines 34-42, disclosing the cylindrical shaft in the form of a pin). The Examiner notes that for a press fit the shaft would have to have a greater outer diameter than the inner diameter of the mounting hole, so that the shaft is compressed when pressed into the mounting holes (see Col. 7 Lines 38-40). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that press fitting the guide shaft into the mounting holes would alleviate the need to use fasteners to properly mount the guide shaft. Further, a press fit would prevent rotation of the guide shaft about its axial center, thereby allowing for more precise movement of the movable member, and reducing friction due to relative rotation between the two components.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to press fit the guide shaft in the linear drive device disclosed in Ikegami as taught in Schroeder to ensure proper mounting of the guide shaft without the need to provide additional fasteners, thereby simplifying manufacturing through a reduction in the number of required parts.

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205) and Pulford, Jr. et al. (US 5,910,192) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), Chia-Jung Wang (US 2007/0214902), and Pulford, Jr. et al. (US 5,910,192).
Regarding Claim 5, Ikegami does not disclose a switch for the linear drive device according to claim 1. However, Pulford, which is directed to a similar linear drive device, teaches a bracket having first plate portion (64), a second plate portion (66), and a third plate portion (62), having a lead screw (72) for driving a movable member (80), having a switch (90) capable of detecting the movable member is held in the bracket (see Col. 3 Lines 6-7, teaching that the switch is a limit switch for stopping movement of the carriage at the two ends of travel, accordingly the switch detects that the movable member is held in the bracket at the two ends of its range of motion).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a switch in the form of a limit switch would increase the useful life of the linear drive member by preventing over travel of the movable member, thereby prevent damage to the bracket and/or moveable member through impact, and similarly protect the motor from damage due to the motor trying to drive the movable member despite being physically blocked by the first or second plate portions.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear drive device disclosed in Ikegami with the switch taught in Pulford to increase the useful life of the linear drive device by protecting the linear drive device from damage caused by over travel.
	Regarding Claim 6, the Combination further suggests the linear drive device according to claim 5, wherein the switch is held in the first plate portion (see Pulford Fig. 1, showing that switch is held in the first plate portion by a forth plate portion).
Regarding Claim 9, the Combination further suggests the linear drive device according to claim 6, wherein the switch is a contact type switch that detects the movable member according to contact of the movable member (see Pulford Col. 3 Lines 6-7, disclosing a limit switch; see also Pulford Fig. 1).
	Regarding Claim 10, the Combination further suggests the linear drive device according to claim 9, wherein a fifth plate portion that projects to the side opposite to the third plate portion and is able to come into contact with the switch is provided in the movable member (see Pulford Fig. 1, showing an “L” shaped bracket coupled to the movable member which would come into contact with the switch to activate it). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205) and Pulford, Jr. et al. (US 5,910,192), and Yamaguchi (US 8,024,987) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), Chia-Jung Wang (US 2007/0214902), Pulford, Jr. et al. (US 5,910,192), and Yamaguchi (US 8,024,987).
	Regarding Claim 7, the Combination further suggests the linear drive device according to claim 6, wherein a fourth plate portion located on the first plate portion extends toward the second plate portion is provided in an end portion of the first plate portion on the side opposite to the third plate portion, and the switch is held in the fourth plate portion.
The Combination does not suggest that the plate is “bent toward” nor that the fourth plate portion is located on the first plate portion opposite of the third plate portion.
However, Yamaguchi discloses in a linear actuator having a first plate portion (see Fig. 5A, showing a first plate portion closest to the bearing 54 that supports the spindle 16), a third plate portion (see Fig. 5A, showing that the bottom of the casing is a third plate portion), and a fourth plate portion (see Fig. 5A showing an unnumbered limit switch attached to an unnumbered plate at the top of the casing as the figure is oriented) where the fourth plate is bent toward the end opposite the first plate (see Fig. 5A).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the location of the fourth plate and bend of the fourth plate would be a mere design choice to oriented the switch to be in an unobtrusive location on the linear drive device, while positioning the switch near the location where an object that is to trigger the switch is to be located for the triggering event. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to tune the location and shape of the fourth plate portion for locating the switch in the linear drive device suggested by the Combination with the shape and location at an upper location of the first plate portion as taught in Yamaguchi to fine tune the location of the switch so that it is located in an unobtrusive location (based on the location of other moveable components, the shape of the linear drive device case, and based on where the wiring for the switch needs to be located) while being able to stop the movable member at a desired location.
	Regarding Claim 8, the Combination further suggests the linear drive device according to claim 7, wherein the fourth plate portion is parallel to the third plate portion (see Pulford Fig. 1, showing that the plates extend parallel to one another and do not intersect).
	 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205) and Wang (US 2007/0214902).
Regarding Claim 12, the Combination does not suggest that the linear drive device according to claim 11 further includes a groove-like concave portion on the second nut portion.
However, Wang teaches in a nut mechanism 1 having two nut portions (10, 20) that are axially displaced and can move axially relative to one another via a spring (30), to provide one of the nut portions with a groove-like concave portion that receives the first end portion is formed on a surface of the flange portion on a coil spring side.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a groove-like concave portion would allow for better seating of the spring, and to prevent radial movement of the spring relative to the nut portion, which could result in additional wear on the surface of the nut portion.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide nut mechanism of the linear drive device suggested by the Combination with the groove-like concave portion as taught in Wang to improve mounting of the coil spring on the nut mechanism.
Further, while the groove-like concave portion is located on the first nut portion and not the second nut portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply reverse the location of the groove-like concave portion to be on the second nut portion (see MPEP 2144 (VI) (A)3), such that the first end portion of the first spring is received on a surface of the second flange portion on the coil spring side.
	Regarding Claim 13, the Combination further suggests the linear drive device according to claim 12, wherein the groove-like concave portion has a depth equal to or greater than 1/2 of a diameter of a wire material constituting the coil spring (see Wang Fig. 3).
	Regarding Claim 14, the Combination further suggests the linear drive device according to claim 12, wherein the groove-like concave portion is formed between the cylindrical portion (see Wang Fig. 3, showing the cylindrical portion as the radially inward portion having teeth) and a projection projecting toward the coil spring side from the flange portion (see Wang Fig. 3, showing the projection as the portion of contains the groove-like concave portion and extends axially from the flange portion, which is the portion of the nut that connects radially inward to the cylindrical portion, accordingly the spring is located between the projection and the cylindrical portion).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Nagai et al. (US 2005/0011291) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Chia-Jung Wang (US 2007/0214902), and Nagai et al. (US 2005/0011291).
Regarding Claim 20, Ikegami further discloses the linear drive device according to claim 19, wherein the portion of the guide shaft abuts against an inner circumferential surface of the other shaft hole on the lead screw side in a circumferential direction of the guide shaft (see Fig. 1, showing that the portion of the guide shaft abuts an inner circumferential surface of the shaft hole on the bottom portion).
Ikegami does not disclose that the overhanding portion is formed by caulking. However, Nagai teaches in a linear drive device, that two cylindrical components (a shaft and a shaft hole) can be coupled together in a variety of ways to form a tight connection, including caulking, shrinkage fit, and cooling fit (see [0040]).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing caulking on at least one connection side between the guide shaft and the bracket would simplify installation of the guide shaft by allowing for one of the shaft holes (that is to be caulked) to be slightly larger than the diameter of the shaft without compromising the rigidity of the connection, allowing for the first end of the shaft to be pressed more easily into the smaller first shaft hole at an angle, then slowly moving the guide shaft’s free end to the larger second shaft hole so it can pop more easily into the second hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the other portion of the guide shaft and the other shaft hole of the linear drive device disclosed by Ikegami with a caulking connection as taught in Nagai as a matter of design choice, and to simply substitute one known element for another to obtain predictable results, since both press fitting and caulking.
Further, the location of the caulking at the upper surface to form the overhang of the outer shaft hole would be a matter of design choice, and one having ordinary skill in the art would readily appreciate that by applying the caulking at a higher location, such as the top of a hole and shaft connection, that gravity would allow for the caulking to better penetrate between the two components under the influence of gravity to ensure a better connection. Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the caulking at an upper portion of the other shaft hole (i.e. the overhang portion) to allow gravity to add in equally distributing caulking between the guide shaft and the other shaft hole.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Oh (US 2012/0212081) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Chia-Jung Wang (US 2007/0214902), and Oh (US 2012/0212081).
Regarding Claim 22, the Combination does not suggest that the linear drive device according to claim 1 includes a second spring plate that presses against the output shaft.
However, Oh which is directed to a similar linear drive device (see Fig. 3), teaches where the output shaft (11) of the motor, an opposite output side end portion located on the side opposite to the bracket projects from an opposite output side end surface located on the side opposite to the bracket of the casing (see Fig. 3), showing that the side opposite the output side is exposed from the case). 
A second spring (80) having a plate shape (see Figs. 3 and 6) that presses the opposite output side end portion of the output shaft toward the output side in which the bracket is located is fixed to the opposite output side end surface (see Fig. 3), 
The opposite output side end portion is formed by a flat surface or a spherical surface (see Fig. 3, showing a spherical surface).
The second spring includes a fixing portion (84b) fixed to the opposite output side end surface of the casing (see Figs. 2 and 3, showing that the fixing portion couples to a bearing 62, and that the flat portion of the second spring presses against the casing), a biasing portion (82) that is bent to be spaced apart from the output shaft and extends to the side in which the opposite output side end portion is located from the fixing portion (see Fig. 3), and a pressing portion (83) that extends in a direction in which the pressing portion is spaced apart from the opposite output side end portion while being bent in a direction opposite to the biasing portion to abut against the opposite output side end portion from the biasing portion (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear drive device suggested by the Combination with the second spring for biasing the motor output shaft as taught in Oh to bias a bearing for mounting the output shaft to the motor casing and to improve precision of the motor and reduce the cost of manufacturing the motor (see Oh [0007]).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Takesawa (JP 2009-169102-A) or alternatively over Ikegami et al. (JP H08-184742-A) in view of Schroeder et al. (US 9,010,205), and Chia-Jung Wang (US 2007/0214902), and Takesawa (JP 2009-169102-A).
Regarding Claim 23, the Combination does suggest a projection on one of the nut portions of the linear drive device according to claim 1.
However, Takesawa, which is directed to a similar linear drive device (see [0001] of the translation) disclosing a lead screw (1c), a nut mechanism (3a), and a moving member (3), wherein in the nut mechanism a projection (7, 8) that abuts against a wall surface of the movable member earlier than a corner of an outer circumferential surface of the nut portion when the nut portion tries to rotate around the axis line is provided (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the nut of the liner drive device suggested by the Combination with projections taught in Takesawa to provide vibration dampening between the nut and the movable member (see Takesawa [0021] of the translation).
	In the resulting Combination at least one of the first nut portion and the second nut portion would have the projection, which would abut against the internal wall surface of the movable member (see Schroeder Fig. 12).

Allowable Subject Matter
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Page 26 Lines 1-7; Page 26 Line 8 – Page 27 Line 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04 (C) Rearrangement of Parts:
        
        In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
        2 See MPEP 2113 (I): PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
        3 See MPEP 2144 (VI) A. Reversal of Parts:
        
        In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).